EXHIBIT 10.2

FORM OF AMN HEALTHCARE

EQUITY PLAN

RESTRICTED STOCK UNIT AGREEMENT

(DIRECTORS ONE YEAR VESTING AND SETTLEMENT)

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this             ,
20   by and between AMN Healthcare Services, Inc. (the “Company”), a Delaware
corporation, and                     (the “Grantee”).

W I T N E S S E T H:

WHEREAS, the Company sponsors the AMN Healthcare Equity Plan, as amended and
restated (the “Plan”), and desires to afford the Grantee the opportunity to
share in the appreciation of the Company’s common stock, par value $.01 per
share (“Stock”) thereunder, thereby strengthening the Grantee’s commitment to
the welfare of the Company and Affiliates and promoting an identity of interest
between stockholders and the Grantee.

NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Definitions.

The following definitions shall be applicable throughout the Agreement. Where
defined terms are not defined herein, their meaning shall be that set forth in
the Plan.

(a) “Affiliate” means (i) any entity that directly or indirectly is controlled
by, or is under common control with the Company and (ii) any entity in which the
Company has a significant equity interest, in either case as determined by the
Committee.

(b) “Cause” means the Company or an Affiliate having “cause” to terminate a
Grantee’s service, as defined in any existing consulting or any other agreement
between the Grantee and the Company or a Subsidiary or Affiliate, or, in the
absence of such a consulting or other agreement, upon (i) the determination by
the Committee that the Grantee has ceased to perform his/her duties to the
Company or an Affiliate (other than as a result of his/her incapacity due to
physical or mental illness or injury), which failure amounts to an intentional
and extended neglect of his/her duties to such party, (ii) the Committee’s
determination that the Grantee has engaged or is about to engage in conduct
injurious to the Company or an Affiliate, (iii) the Grantee having been
convicted of, or pleaded guilty or no contest to, a felony or a crime involving
moral turpitude or (iv) the failure of the Grantee to follow the lawful
instructions of the Board or his/her direct superiors; provided, however, that
in the instances of clauses (i), (ii) and (iv), the Company or Affiliate, as
applicable, must give the Grantee twenty (20) days’ prior written notice of the
defaults constituting “cause” hereunder.



--------------------------------------------------------------------------------

(c) “Change in Control” shall, unless in the case of a particular RSU, the
applicable Restricted Stock Unit Agreement states otherwise or contains a
different definition of “Change in Control,” be deemed to occur upon:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;

(ii) the sale of all or substantially all of the business or assets of the
Company; or

(iii) the consummation of a merger, consolidation or similar form of corporate
transaction involving the Company that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), if immediately following such Business
Combination: (x) a Person is or becomes the beneficial owner, directly or
indirectly, of a majority of the combined voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), or (y) the Company’s
stockholders prior to the Business Combination thereafter cease to beneficially
own, directly or indirectly, a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
counting for this purpose only voting securities of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) received by such
stockholders in connection with the Business Combination.“Surviving Corporation”
shall mean the corporation resulting from a Business Combination, and “Parent
Corporation” shall mean the ultimate parent corporation that directly or
indirectly has beneficial ownership of a majority of the combined voting power
of the then outstanding voting securities of the Surviving Corporation entitled
to vote generally in the election of directors.

(d) “Committee” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.

(e) “Grant Date” means             , 20  , which is the date specified in the
authorization of this RSU grant.

(f) “Grantee” means an individual who has been selected by the Committee to
participate in the Plan and to receive a RSU grant pursuant to Section 2.

(g) “Restricted Stock Unit” or “RSU” means an award granted under Section 2.



--------------------------------------------------------------------------------

2. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, the Company hereby grants to the Grantee an aggregate of
                    Restricted Stock Units.

3. Vesting Schedule. No RSUs may be settled until they shall have vested. Except
as otherwise set forth in this Agreement or in the Plan, 100% of the RSUs shall
vest on the earlier of the first anniversary of the Grant Date or the date of
the Company’s annual meeting of stockholders the first year following the Grant
Date.

4. Settlement of RSUs.

(a) Each vested RSU entitles the Grantee to receive one share of Stock on the
“Settlement Date,” which shall be the vesting date.

(b) Shares of Stock underlying the RSUs shall be issued and delivered to the
Grantee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on the Grantee. The shares of Stock delivered to the Grantee pursuant to
this Section 4 shall be free and clear of all liens, fully paid and
non-assessable.

(c) Until such time as shares of Stock have been issued to the Grantee pursuant
to paragraph (b) above, and except as set forth in Section 5 below regarding
dividend equivalents, the Grantee shall not have any rights as a holder of the
shares of Stock underlying this Grant including but not limited to voting
rights.

5. Dividend Equivalents. If on any date the Company shall pay any cash dividend
on shares of Stock of the Company, the number of RSUs credited to the Grantee
shall, as of such date, be increased by an amount determined by the following
formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional RSUs to be credited to the Grantee on such dividend
payment date;

X = the aggregate number of RSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.



--------------------------------------------------------------------------------

6. Termination of Service.

(a) If, prior to the Settlement Date, the Grantee shall undergo a termination of
service other than for Cause, the RSUs which are not vested at the date of such
termination shall expire on such date.

(b) If, prior to the Settlement Date, the Grantee is terminated from the service
with the Company for Cause, all RSUs then held by such Grantee (whether or not
vested) shall expire immediately upon such cessation of service.

7. Company; Grantee.

(a) The term “Company” as used in this Agreement with reference to service shall
include the Company, its Subsidiaries and its Affiliates, as appropriate.

(b) Whenever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiaries, the executors, the administrators, or the person or persons to
whom the RSUs may be transferred by will or by the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.

8. Non-Transferability. The RSUs are not transferable by the Grantee other than
to a designated beneficiary upon death, by will or the laws of descent and
distribution, or to a trust solely for the benefit of the Grantee or Grantee’s
immediate family.

9. Forfeiture for Violation.

(a) Non-Solicit. The Grantee agrees that during the term of Grantee’s service
and for a period of two years thereafter, Grantee shall not solicit, attempt to
solicit or endeavor to entice away from the Company any person who, at any time
during the term of his/her service was a nurse, physician, allied healthcare
professional or other healthcare professional, employee, customer, client or
supplier of the Company.

(b) Confidential and Proprietary Information. The Grantee agrees that he/she
will not, at any time make use of or divulge to any other person, firm or
corporation any confidential or proprietary information concerning the business
or policies of the Company or any of its divisions, affiliates or subsidiaries.
For purposes of this Agreement, any confidential information shall constitute
any information designated as confidential or proprietary by the Company or
otherwise known by the Grantee to be confidential or proprietary information
including, without limitation, customer information. Grantee acknowledges and
agrees that for purposes of this Agreement, “customer information” includes
without limitation, customer lists, all lists of professional personnel, names,
addresses, phone numbers, contact persons, preferences, pricing arrangements,
requirements and practices. Grantee’s obligation under this Section 9(b) shall
not apply to any information which (i) is known publicly; (ii) is in the public
domain or hereafter enters the public domain without the fault of Grantee; or
(iii) is hereafter disclosed to Grantee by a third party not under an obligation
of confidence to the Company.



--------------------------------------------------------------------------------

Grantee agrees not to remove from the premises of the Company, except in service
of the Company in pursuit of the business of the Company or except as
specifically permitted in writing by the Company, any document or other object
containing or reflecting any such confidential or proprietary information.
Grantee recognizes that all such information, whether developed by the Grantee
or by someone else, will be the sole exclusive property of the Company. Upon
termination of service, Grantee shall forthwith deliver to the Company all such
confidential or proprietary information, including without limitation all lists
of customers, pricing methods, financial structures, correspondence, accounts,
records and any other documents, computer disks, computer programs, software,
laptops, modems or property made or held by Grantee or under Grantee’s control
in relation to the business or affairs of the Company or any of its divisions,
subsidiaries or affiliates, and no copy of any such confidential or proprietary
information shall be retained by him/her.

(c) Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a) or (b), the Grantee shall immediately forfeit his/her
RSUs (whether vested or unvested) and any issuance of shares of Stock which
occurs after (or within 6 months before) any such violation shall be void ab
initio.

10. Rights as Stockholder. The Grantee or a transferee of the RSUs shall have no
rights as a stockholder with respect to any share of Stock covered by the RSUs
until the Grantee shall have become the holder of record of such share and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Stock for which the record date is prior to the date
upon which he/she shall become the holder of record thereof.

11. Effect of Change in Control.

(a) In the event of a Change in Control, notwithstanding any vesting schedule,
100% of the RSUs shall become immediately vested and the Company shall issue
shares of Stock to the Grantee to settle the RSUs.

(b) The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan which it may enter into or adopt to effect any such
merger, consolidation, reorganization or transfer of assets.

12. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to Grantee’s address as recorded in the records of the Company.



--------------------------------------------------------------------------------

13. No Right to Continued Service. This Agreement shall not be construed as
giving the Grantee the right to be retained in the service of the Company, a
Subsidiary or an Affiliate. Further, the Company or an Affiliate may at any time
dismiss the Grantee or discontinue any consulting relationship, free from any
liability or any claim under this Agreement, except as otherwise expressly
provided herein.

14. Binding Effect. Subject to Section 7 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

15. Amendment of Agreement. The Committee may, to the extent consistent with the
terms of this Agreement, waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, any portion of the RSUs
heretofore granted, prospectively or retroactively; provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would impair the rights of the Grantee in respect of any RSUs
already granted shall not to that extent be effective without the consent of the
Grantee.

16. RSUs Subject to Plan. By entering into this Agreement, the Grantee agrees
and acknowledges that the Grantee has received and read a copy of the Plan. The
RSUs are subject to the terms of the Plan. The terms and provisions of the Plan
as they may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

17. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AMN HEALTHCARE SERVICES, INC. By:  

 

Name:   Susan R. Salka Title:   President and CEO GRANTEE By:  

 

Name:  